DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 6 and 14.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-11, 13, 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 11, 13, 15, 20 recite, “Ay”. Examiner is not sure what “Ay” is referring to, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation is not being considered. 
Claims 13 recites, “Pb, Ti, Zr, Ba, N Si, La, Al, or Hf”. Examiner is not sure what “N Si” is referring to, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation is not being considered. 
Claims 7, 20 recites, “first barrier structure adjacent to the first electrode, wherein the second barrier structure comprises Ta and N”, “the second barrier” lack antecede, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation has been understood as “the first barrier”.
Claim 11 recites, “interconnect comprise metal including one or more of: Cu, Al, graphene, carbon nanotube, Ay, Co, Ti, or N”, but graphene, carbon nanotube or N is not metal, examiner is not sure what is the composition, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation is not being considered. 

Claim 8-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida PG PUB 20070205449 (hereinafter Ishida).


Regarding independent claim 1, Ishida teaches an apparatus comprising: 
a first structure comprising metal (35 in figure 4 of Ishida, [0022], “…conductive metal material such as TiN, W, Al or Cu can be used for the electrode layers…”); 
a second structure comprising metal (34 in figure 4 of Ishida, [0022], “…conductive metal material such as TiN, W, Al or Cu can be used for the electrode layers…”); and 
a third structure (33 in figure 4 of Ishida, [0022] of Ishida, “…material which has a larger dielectric constant such as Ta.sub.2O.sub.5 or ZrO.sub.2 is suitable for use as the dielectric layer 27…”, [0026], “…PbZrTiO.sub.3 (PZT) or SrBi.sub.2Ta.sub.2O.sub.9 (SBT)…”) comprising ferroelectric material, wherein the third structure is between and adjacent to the first and second structures, wherein a portion of the third structure is interdigitated with the first and second structures to increase surface area of the third structure (figure 4).  

Regarding independent claim 6, Ishida teaches an apparatus comprising: 
a bit-line (6 in figure 5); 
5 in figure 5); 
a transistor (1 in figure 4) coupled to the bit-line and the word-line; and 
a capacitor (33/35/37 in figure 4) over the bit-line (COB), wherein the COB is coupled to ground and the transistor (figure 5), wherein the COB comprises: 
a first structure comprising metal (35 in figure 4 of Ishida, [0022], “…conductive metal material such as TiN, W, Al or Cu can be used for the electrode layers…”); 
a second structure comprising metal (34 in figure 4 of Ishida, [0022], “…conductive metal material such as TiN, W, Al or Cu can be used for the electrode layers…”);  and  
Docket No.: O1.AB7785-US22a third structure (33 in figure 4, [0022], “…material which has a larger dielectric constant such as Ta.sub.2O.sub.5 or ZrO.sub.2 is suitable for use as the dielectric layer 27…”, [0026], “…PbZrTiO.sub.3 (PZT) or SrBi.sub.2Ta.sub.2O.sub.9 (SBT)…”) comprising ferroelectric material, wherein the third structure is between and adjacent to the first and second structures, wherein a portion of the third structure is interdigitated with the first and second structures to increase surface area of the third structure (figure 4).  

Claims 1, 2, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim PG PUB 20040185634 (hereinafter Lim).

Regarding independent claim 1, Lim teaches an apparatus comprising: 
a first structure (130 in figure 5, [0041], “… lower electrodes 130 and 230 and the upper electrodes 134 and 234 of the capacitors 136 and 236 may comprise one or more of the following noble metals, such as ruthenium, iridium, platinum, rhodium, and osmium) comprising metal; 
a second structure (134 in figure 5) comprising metal; and 
132 in figure 5, [0041], “…dielectric layers 132 and 232 may comprise Ta.sub.2O.sub.5…”) comprising ferroelectric material, wherein the third structure is between and adjacent to the first and second structures, wherein a portion of the third structure is interdigitated with the first and second structures to increase surface area of the third structure (figure 5, 9).

Regarding claim 2, Lim teaches the apparatus of claim 1 comprising a fourth structure (120 in figure 5) adjacent to the first structure (130 in figure 5), wherein the fourth structure (120 in figure 5) comprises a barrier material, which includes one or more of: Ta, N, Ru, Ir, Cu, Ru, or Mo ([0040], “…layers 120… which may comprise a nitride...”)

Regarding independent claim 6, Lim teaches an apparatus comprising: 
a bit-line (14 in figure 1); a word-line (wordline connecting to gate of “transistor” indicated in [0008]); a transistor (“transistor” indicated in [0008]) coupled to the bit-line and the word-line; and 
a capacitor (130/132/134 in figure 5) over the bit-line (COB), wherein the COB is coupled to ground and the transistor, wherein the COB comprises: 
a first structure (130 in figure 5) comprising metal; 
a second structure (134 in figure 5) comprising metal; and  
Docket No.: O1.AB7785-US22a third structure (132 in figure 5, [0041], “…dielectric layers 132 and 232 may comprise Ta.sub.2O.sub.5…”) comprising ferroelectric material, wherein the third structure is between and adjacent to the first and second structures, wherein a portion of the third structure is interdigitated with the first and second structures to increase surface area of the third structure (figure 5, 9).

Regarding claim 7, Lim teaches the apparatus of claim 6 comprising a first barrier structure (120 in figure 5) adjacent to the first electrode, wherein the second barrier structure comprises Ta and N ([0040], “…layers 120… which may comprise a nitride...”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida PG PUB 20070205449 (hereinafter Ishida), in view of Ko PG PUB 20060273366 (hereinafter Ko).

	
Regarding claim 2, Ishida teaches the apparatus of claim 1, but does not teach the apparatus comprising a fourth structure adjacent to the first structure, wherein the fourth structure comprises a barrier material, which includes one or more of: Ta, N, Ru, Ir, Cu, Ru, or Mo.  
However, using bilayer as electrode such that one of the layers serves as barrier layer is known in the art. For example, Ko teaches in figure 4D and [0076] that bottom electrode is formed by 125/120 layers, and 120 layer can be selected from “titanium aluminum nitride (TiAlN), aluminum nitride, titanium nitride, titanium silicon nitride (TiSiN), tantalum nitride (TaN), tantalum silicon nitride (TaSiN), tungsten nitride.” Ko further teaches in [0081] that “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”)  
120 in figure 4D of Ko) adjacent to the first structure, wherein the fourth structure (120 in figure 4D of Ko) comprises a barrier material, which includes one or more of: Ta, N, Ru, Ir, Cu, Ru, or Mo ([0075] of Ko, “…electrode film 120 is formed using titanium aluminum nitride (TiAlN)...”)   

Regarding claim 3, the combination of Ishida and Ko teaches the apparatus of claim 1 comprising a fifth structure adjacent to the fourth structure such that the fourth structure is between the first and fifth structures, wherein the fifth structure comprises metal including one or more of: Cu, Al, graphene, carbon nanotube, Ay, Co, Ti, or N (it would have been obvious to choose Al or Cu as interconnect material to contact the ferroelectric capacitor in figure 4 of Ishida, 115 in figure 4D and [0071] of Ko teaches to use tungsten (W), aluminum (Al), copper (Cu)).  

Regarding claim 4, the combination of Ishida and Ko teaches the apparatus of claim 1, wherein the ferroelectric material includes one or more of: Hf or Zr ([0081] of Ko, “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”), [0022] of Ishida, “…material which has a larger dielectric constant such as Ta.sub.2O.sub.5 or ZrO.sub.2 is suitable for use as the dielectric layer 27…”, [0026] of Ishida, “…PbZrTiO.sub.3 (PZT) or SrBi.sub.2Ta.sub.2O.sub.9 (SBT)…”)   

Regarding claim 5, the combination of Ishida and Ko teaches the apparatus of claim 1, wherein the ferroelectric material includes one or more of: Pb, Ti, Zr, Ba, N Si, La, Al, or Hf ([0081] of Ko, “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”), [0022] of Ishida, “…material which has a larger dielectric constant such as Ta.sub.2O.sub.5 or ZrO.sub.2 is suitable for use as the dielectric layer 27…”, [0026] of Ishida, “…PbZrTiO.sub.3 (PZT) or SrBi.sub.2Ta.sub.2O.sub.9 (SBT)…”).

Regarding claim 7, the combination of Ishida and Ko teaches the apparatus of claim 6 comprising a first barrier structure (120 in figure 4D of Ko) adjacent to the first electrode, wherein the second barrier structure comprises Ta and N ([0075] of Ko, “…electrode film 120 is formed using titanium aluminum nitride (TiAlN)...”)   

Regarding claim 8, the combination of Ishida and Ko teaches the apparatus of claim 7 comprising a second barrier structure (120 in figure 4D of Ko, it would have been obvious to modify electrode of Ishida to include bilayer structure of Ko, such that electrode have a bilayer structure, 243 in figure 7B of Ko) adjacent to the second electrode (34 in figure 4 of Ishida, 241 in figure 7B of Ko), wherein the second barrier structure comprises Ta and N ([0075] of Ko, “…electrode film 120 is formed using titanium aluminum nitride (TiAlN)...”)    

Regarding claim 9, the combination of Ishida and Ko teaches the apparatus of claim 8 comprising a first interconnect (115 in figure 4D and [0071] of Ko) adjacent to the first barrier.  

Regarding claim 10, the combination of Ishida and Ko teaches the apparatus of claim 9 comprising a second interconnect adjacent to the second barrier (it would have been obvious to choose Al or Cu as interconnect material to contact the ferroelectric capacitor in figure 4 of Ishida, 115 in figure 4D and [0071] of Ko teaches to use tungsten (W), aluminum (Al), copper (Cu)).  

Regarding claim 11, the combination of Ishida and Ko teaches the apparatus of claim 10, wherein the first and second interconnect comprise metal including one or more of: Cu, Al, graphene, carbon nanotube, Ay, Co, Ti, or N (it would have been obvious to choose Al or Cu as interconnect material to contact the ferroelectric capacitor in figure 4 of Ishida, 115 in figure 4D and [0071] of Ko teaches to use tungsten (W), aluminum (Al), copper (Cu)).    

Regarding claim 12, the combination of Ishida and Ko teaches the apparatus of claim 6, wherein the ferroelectric material includes one or more of: Hf or Zr ([0081] of Ko, “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”), [0022] of Ishida, “…material which has a larger dielectric constant such as Ta.sub.2O.sub.5 or ZrO.sub.2 is suitable for use as the dielectric layer 27…”, [0026] of Ishida, “…PbZrTiO.sub.3 (PZT) or SrBi.sub.2Ta.sub.2O.sub.9 (SBT)…”)   
  
Regarding claim 13, the combination of Ishida and Ko teaches the apparatus of claim 6, wherein the ferroelectric material includes one or more of: Pb, Ti, Zr, Ba, N Si, La, Al, or Hf ([0081] of Ko, “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”), [0022] of Ishida, “…material which has a larger dielectric constant such as Ta.sub.2O.sub.5 or ZrO.sub.2 is suitable for use as the dielectric layer 27…”, [0026] of Ishida, “…PbZrTiO.sub.3 (PZT) or SrBi.sub.2Ta.sub.2O.sub.9 (SBT)…”).
 
Regarding independent claim 14, the combination of Ishida and Ko teaches a system comprising: 
a processor (it is common practice to have a processor in a computer, phone and portable device and couples to a memory); 
a memory (title of Ishida, FRAM in [0004] of Ko) coupled to the processor, wherein the memory includes a structure ([0081] of Ko, “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)…”, or 33 in figure 4 of Ishida, [0022] of Ishida, “…material which has a larger dielectric constant such as Ta.sub.2O.sub.5 or ZrO.sub.2 is suitable for use as the dielectric layer 27…”, [0026], “…PbZrTiO.sub.3 (PZT) or SrBi.sub.2Ta.sub.2O.sub.9 (SBT)…”) between two electrodes (34/35 in figure 4 of Ishida, or125 and 140 in figure 4D of Ko), wherein the structure comprises a folded pattern which interdigitates with the two electrodes (figure 4 of Ishida), and wherein the structure comprises ferroelectric material; and 
a wireless interface to allow the processor to communicate with another device (portable device can communicate with server through wireless for convenience).  
  
Regarding claim 15, the combination of Ishida and Ko teaches the system of claim 14, wherein the two electrodes comprise metal including one or more of: Cu, Al, graphene, carbon nanotube, Ay, Co, Ti, or N (34/35 in figure 4 of Ishida, [0022] of Ishida, “…conductive metal material such as TiN, W, Al or Cu can be used for the electrode layers…”).  

Regarding claim 16, the combination of Ishida and Ko teaches the system of claim 14, wherein the ferroelectric material includes oxides of one or more of: Hf or Zr ([0081] of Ko, “…ferroelectric layer 135 is formed using titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), aluminum oxide (Al.sub.2O.sub.3), zinc oxide (ZnO.sub.2), hafnium oxide (HfO.sub.2)...”), [0022] of Ishida, “…material which has a larger dielectric constant such as Ta.sub.2O.sub.5 or ZrO.sub.2 is suitable for use as the dielectric layer 27…”, [0026] of Ishida, “…PbZrTiO.sub.3 (PZT) or SrBi.sub.2Ta.sub.2O.sub.9 (SBT)…”)   .  

Regarding claim 17, the combination of Ishida and Ko teaches the system of claim 14, wherein the memory comprises an embedded dynamic access memory, and wherein the structure is coupled to a transistor (figure 4 of Ishida, Figure 10E of Ko).  

Regarding claim 18, the combination of Ishida and Ko teaches the system of claim 14, wherein the structure is a capacitor over bit-line (COB) (Figure 10E of Ko).  
.  
Regarding claim 19, the combination of Ishida and Ko teaches the system of claim 14, wherein the structure is position in a backend of a die (Figure 10E of Ko).    

Regarding claim 20, the combination of Ishida and Ko teaches the system of claim 14, wherein the two electrodes are a first electrode (35 in figure 4 of Ishida, or 125 in figure 4D of Ko) and a second electrode (34 in figure 4 of Ishida, or 140 in figure 4D of Ko) wherein the system further comprising: 
a first barrier structure (120 in figure 4D of Ko) adjacent to the first electrode, wherein the second barrier structure comprises Ta and N ([0075] of Ko, “…electrode film 120 is formed using titanium aluminum nitride (TiAlN)...”); 
120 in figure 4D of Ko, it would have been obvious to modify electrode of Ishida to include bilayer structure of Ko, such that electrode have a bilayer structure, 243 in figure 7B of Ko) adjacent to the second electrode (34 in figure 4 of Ishida, 241 in figure 7B of Ko), wherein the second barrier structure comprises Ta and N ([0075] of Ko, “…electrode film 120 is formed using titanium aluminum nitride (TiAlN)...”); 
a first interconnect (115 in figure 4D and [0071] of Ko) adjacent to the first barrier; and 
a second interconnect adjacent to the second barrier (it would have been obvious to choose Al or Cu as interconnect material to contact the ferroelectric capacitor in figure 4 of Ishida, 115 in figure 4D and [0071] of Ko teaches to use tungsten (W), aluminum (Al), copper (Cu)), wherein the first and second interconnect comprise metal including one or more of: Cu, Al, graphene, carbon nanotube, Ay, Co, Ti, or N.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824